Citation Nr: 9926427	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  98-13 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for teeth 7, 8, and 9, 
for the purposes of obtaining VA outpatient dental treatment.

2.  Entitlement to service connection for fractured tooth 
number 8, and trauma to teeth 7 and 9 for the purpose of 
compensation.


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to October 
1969.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of June 1998, from 
the New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All relevant information necessary for an equitable 
disposition of the appeal has been developed.

2.  Tooth number 8 was fractured in service, teeth 7 and 9 
were damaged.

3.  The veteran's fractured tooth number 8, and damaged teeth 
numbers 7 and 9 are not compensable disabilities under 
present law and regulations.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for the 
purpose of obtaining VA outpatient dental treatment for teeth 
numbers 7, 8, and 9 are met.  38 U.S.C.A. §§ 1110, 
1712(b)(1)(C), 5107 (West 1991 and Supp. 1998); 38 C.F.R. §§ 
3.381(e), 17.161 (1998).

2.  The claim for compensation for a fractured tooth, and 
trauma to teeth 7 and 9 is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to service connection for teeth 7, 8, and 9, 
for the purposes of obtaining VA outpatient dental treatment.

Initially, the Board finds that the veteran's claim for 
service connection for the purpose of outpatient dental 
treatment is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991); that is, he has presented a 
claim that is plausible.  He has not alleged that any records 
of probative value that may be obtained and which have not 
already been associated with his claims folder are available.  
The Board accordingly finds that the duty to assist him, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1998).

VA laws applicable to service connection for dental disorders 
have been recently revised.  These changes became effective 
June 8, 1999. 64 Fed.Reg. 30392 (June 8, 1999).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).

Previously, VA regulation provided that treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, periodontal disease (pyorrhea), and Vincent's 
stomatitis were not disabling conditions, and could be 
considered service connected solely for the purpose of 
determining entitlement to dental examination or outpatient 
dental treatment.  38 C.F.R. § 4.149 (deleted as of June 8, 
1999).

Disease or injury of individual teeth and investing tissues 
were service connected when shown by the evidence to have 
been incurred in or aggravated by service and, as to each 
noncompensable service-connected dental condition, a 
determination was to be made as to whether it is due to a 
combat wound or other service trauma.  38 U.S.C.A. § 1712 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.381 (effective prior 
to June 8, 1999).

The determination of dental disorder due to in-service trauma 
is significant in that VA dental care may be authorized for 
any indicated treatment reasonably necessary for the 
correction of such service-connected noncompensable condition 
or disability.  38 C.F.R. § 17.161(c) (1998).  For the 
purposes of determining eligibility for dental care under 38 
C.F.R. § 17.161(c), the term "service trauma" does not 
include the intended effects of treatment provided during the 
veteran's military service, including tooth extraction.  See 
VAOPGCPREC 5-97.

Under the amended VA regulations, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment, and rating action should 
consider each defective or missing tooth and each disease of 
the teeth and periodontal tissues separately to determine 
whether the condition was incurred or aggravated in line of 
duty during active service and, when applicable, to determine 
whether the condition is due to combat or other in-service 
trauma, or whether the veteran was interned as a prisoner of 
war.  See 38 U.S.C.A. § 1712 (West 1991 & Supp. 1999); 38 
C.F.R. § 3.381 (effective after June 8, 1999).  Teeth noted 
as normal at entry will be service-connected if they were 
filled or extracted after 180 days or more of active service.  
Id.

VA outpatient dental treatment based on tooth extraction 
during active service is subject to eligibility determination 
under the provisions of 38 U.S.C.A. § 1712 and 38 C.F.R. § 
17.161.  Class II dental treatment is provided for 
noncompensable service-connected dental conditions, but 
restrictions include one-time treatment and timely 
application after service.  Class II(a) dental treatment is 
provided, without restrictions as to the number of treatment 
episodes or timely application, for a service-connected 
noncompensable dental condition due to a combat wound or 
other service trauma.

A review of the veteran's service medical records indicates 
that he received trauma to teeth 7,8, and 9.  Tooth 8 was 
exposed and the root was fractured.  There were jagged edges 
of 7 and 9.  Number 8 was replaced and a pyroplast procedure 
was performed on 7 and 9.  The Board finds that service 
connection for the purpose of VA dental outpatient treatment 
under the provisions of 38 U.S.C.A. § 1712 and 38 C.F.R. § 
17.161 is warranted.  The evidence demonstrates his teeth, 7 
and 9, were repaired, and 8 was extracted, as a result of 
trauma.  

The Board notes that in August 1998 the RO informed the 
veteran that he was eligible for treatment for tooth number 
8, and sought clarification from the veteran regarding his 
appeal.  He confirmed that he was appealing the decision to 
deny compensation, and that he was not seeking VA treatment 
for his teeth.  The Board includes this portion of the 
decision because the June 1998 rating decision considered 
only the damage to tooth 8.  As noted above, under the 
amended VA regulations, rating action should consider each 
defective or missing tooth and each disease of the teeth and 
periodontal tissues separately to determine whether the 
condition was incurred in line of duty during active service 
and to determine whether the condition is due to inservice 
trauma.  


2.  Entitlement to service connection for fractured tooth 
number 8, and trauma to teeth 7 and 9 for the purpose of 
compensation.

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.

The Court has held that a well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation. Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).

The Court has also held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability. In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); 
see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995) the Court 
reaffirmed these holdings, stating in order for a claim to be 
well grounded there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).

The Court has held that claims for compensation or treatment 
for dental disorders must meet the threshold question of 
whether the claim is well grounded. 38 U.S.C.A. § 5107(a); 
Woodson v. Brown, 8 Vet. App. 352 (1995), aff'd 87 F.3d 1304 
(Fed. Cir. 1996).

Initially, although the RO did not consider the change in 
regulation, the Board concludes that this is not prejudicial 
as the change in regulation has no effect on the outcome of 
the veteran's claim.  See Edenfield v. Brown, 8 Vet. App. 384 
(1995).  The Board finds that, as the claim for compensation 
is not warranted under either the old or new versions of the 
applicable regulations, this decision is not prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Based on the evidence of record, the Board finds the veteran 
has submitted no competent evidence demonstrating that his 
teeth were removed and are not replaceable.  Replaceable 
missing teeth are not considered a disabling condition, and 
may be service connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
treatment.  The Board concludes that the veteran is not 
entitled, under current law, to compensation for his 
fractured tooth number 8 or for damage to teeth 7 and 9.  


ORDER

Entitlement to service connection for the purpose of 
outpatient dental treatment for teeth 7, 8, and 9 is granted.
Entitlement to service connection for the purpose of 
compensation for teeth 7, 8, and 9 is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

